
	
		II
		111th CONGRESS
		2d Session
		S. 3409
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2010
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To make certain adjustments to the price analysis of
		  propane prepared by the Secretary of Commerce.
	
	
		1.AmendmentSection 9(a) of the Propane Education and
			 Research Act of 1996 (15 U.S.C. 6408(a)) is amended by striking price of
			 consumer grade propane to a composite and inserting average
			 price of consumer grade propane to all end users to an equally weighted
			 composite.
		2.Updated price
			 analysisNot later than 60
			 days after the date of enactment of this Act, the Secretary of Commerce shall
			 prepare and make available to the public a propane price analysis reflecting
			 the amendment made by section 1.
		
